UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 Deutsche Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2014 ITEM 1. REPORT TO STOCKHOLDERS August 31, 2014 Annual Report to Shareholders Deutsche Strategic Equity Long/Short Fund (formerly DWS Strategic Equity Long/Short Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Investment Portfolio 24 Statement of Assets and Liabilities 26 Statement of Operations 28 Statement of Changes in Net Assets 29 Financial Highlights 32 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Information About Your Fund's Expenses 48 Tax Information 49 Advisory Agreement Board Considerations and Fee Evaluation 52 Board Members and Officers 57 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Since the fund will typically hold both long and short positions, the fund’s results will suffer both when there is a general market advance and the fund holds significant short positions, or when there is a general market decline and the fund holds significant long positions. Investment strategies employed by the fund’s investment management teams are intended to be complementary, but may not be. The interplay of the various strategies may result in the fund holding a significant amount of certain types of securities and could increase the fund’s portfolio turnover rates which may result in higher transactional costs and/or capital gains or losses. Some money managers will have a greater degree of correlation with each other and with the market than others. The degree of correlation will vary as a result of market conditions and other factors. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Short sales — which involve selling borrowed securities in anticipation of a price decline, then returning an equal number of the securities at some point in the future — could magnify losses and increase volatility. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Investment Strategy The fund seeks to achieve its investment objective by employing a multi-manager approach whereby the fund’s assets are allocated among separate subadvisors that employ a variety of long/short investment strategies that take long and short positions. The fund may have exposure to equity securities of U.S. and foreign companies of all sizes. Some subadvisors may focus on certain sectors of the market or geographic locations. For the abbreviated fiscal period beginning with the fund’s May 15, 2014 inception and ending August 31, 2014, the fund posted a 0.80% total return, compared with the 1.60% return of the HFRX Equity Hedge Index and the 4.69% return of the Standard & Poor's 500® (S&P 500) Index. Positive and Negative Contributors to Performance Omega Advisors, Inc. (Omega) was weighted at 30.13% of the fund’s portfolio as of August 31, 2014. Omega’s portion of the portfolio was approximately 85% long at period end, with the remainder in liquid, or cash-equivalent, assets. The manager’s value-oriented strategy benefited from holdings in energy, financials and information technology, which more than offset losses in telecommunications. During the period ending August 31, 2014, Omega has steadily increased their long exposure to the market despite the fact that the manager believes equities are fairly valued after recent gains. This positioning is based on the view that investors remain underweight equities by historical standards. In addition, investors have little in the way of attractive alternatives to equities, with interest rates at extraordinarily low levels and corporate debt priced for perfection. Ten Largest Long Common Stock Holdings at August 31, 2014 (18.9% of Net Assets) 1. Owens-Illinois, Inc. Manufactures plastic and glass packing products 2.9% 2. Triumph Group, Inc. Designs, engineers, manufactures, repairs, overhauls and distributes aircraft components 2.5% 3. Harman International Industries, Inc. Designs, manufactures and markets audio and electronic systems 2.3% 4. Cameron International Corp. Manufactures oil and gas pressure control equipment 2.2% 5. Baker Hughes, Inc. Supplier of products, services and systems to the oil and gas industry 2.1% 6. Oil States International, Inc. Provider of specialty products and services to oil and gas drilling and production companies 1.5% 7. Actavis PLC Manufactures specialty pharmaceuticals 1.4% 8. W.R. Grace & Co. Supplier of specialty chemical and container products 1.4% 9. Terex Corp. Diversified global manufacturer in mining and heavy-duty trucks and cranes 1.3% 10. MasterCard, Inc. Offers transaction processing and related services 1.3% Atlantic Investment Management, Inc. (Atlantic) was weighted at 29.45% of the fund’s portfolio as of August 31, 2014. Atlantic’s portion of the portfolio was approximately 50% net long at period end. For the brief period since the fund’s inception, Atlantic’s long positions underperformed the markets and did not outperform losses on short positions, resulting in basically flat performance. Chilton Investment Company, LLC (Chilton) was weighted at 20.44% of the fund’s portfolio as of August 31, 2014. Chilton’s portion of the portfolio was approximately 60% net long at period end. During the period, the manager took a "growth at a reasonable price" approach to investing, with a focus on consumer-related companies. This was rewarded with a strong positive return as growth-oriented stocks returned to investor favor during the period. Lazard Asset Management LLC (Lazard) was weighted at 19.98% of the fund’s portfolio as of August 31, 2014. Lazard’s portion of the portfolio was approximately 52% net long at period end. Lazard looked for trading opportunities to capitalize on emerging themes they have identified. During the period, these themes were principally centered abroad, and as a result their portfolio did not benefit from the rally in U.S. stocks. At period end, Lazard maintained positions designed to benefit from expanding demand in emerging markets for certain beverage brands and telecommunications services, as well as positions in select European banks and media companies. Ten Largest Common Stock Sold Short Equity Holdings at August 31, 2014 (4.3% of Net Assets) 1. Sumitomo Corp. Engages in business activities in a wide range of industries on a global scale 0.5% 2. Sekisui House Ltd. Builds and sells steel-frame and wooden housings 0.5% 3. Sprouts Farmers Market, Inc. Operates a chain of retail grocery stores 0.5% 4. Energizer Holdings, Inc. Manufactures dry cell batteries and flashlights 0.4% 5. Esterline Technologies Corp. Worldwide supplier to the aerospace and defense industry 0.4% 6. FedEx Corp. Delivers packages and freight to multiple counties 0.4% 7. Intuitive Surgical, Inc. Designs, manufactures and markets surgical systems 0.4% 8. United Natural Foods, Inc. Distributes natural foods and related products 0.4% 9. ANA Holdings, Inc. Provides a variety of air transportation services 0.4% 10. LVMH Moet Hennessy Louis Vuitton SA Diversified luxury goods group 0.4% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 57 for contact information. Portfolio Management Team Deutsche Investment Management Americas Inc. Chris Umscheid, Director Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Global Head of Hedge Fund Research and Due Diligence and Member of the Global Hedge Fund Investment Committee: New York. — Joined Deutsche Asset & Wealth Management in 2007 with 13 years of industry experience; previously, served as a Portfolio Manager for Fund of Hedge Funds at Wafra Investment Advisory Group, a Portfolio Manager and Director of Research at Yankee Advisers, LLC and a Senior Analyst at Phoenix Advisers Inc. Began career as a Financial Analyst at Goldman Sachs. — AB in Economics, Dartmouth College. Claudia Roering, Director Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2007 after 13 years of experience in traditional and alternative asset classes as Head of the Alternative Investments at both Frankfurt Trust and Gothaer Asset Management. Previously, she worked as Head of Credit Spread Products in the Treasury Department at GZ Bank. — Head of Fund and Manager Selection: Frankfurt. — MBA, Economics from Ruhr-Universitaet, Bochum. Subadvisors Atlantic Investment Management, Inc. Alexander Roepers. President of Atlantic Investment Management, Inc. Portfolio Manager of the fund. Began managing the fund in 2014. — Founded Atlantic Investment Management, Inc. in 1988. Chilton Investment Company, LLC Richard L. Chilton, Jr. Founder, Chairman, Chief Executive Officer and Chief Investment Officer of Chilton Investment Company, LLC. Portfolio Manager of the fund. Began managing the fund in 2014. — Founded Chilton Investment Company, LLC in 1992. Lazard Asset Management LLC Jean-Daniel Malan. Director at Lazard Asset Management LLC. Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Lazard Asset Management LLC in 1998 as an Equity Analyst and then worked as a Portfolio Manager for European Equity, and rejoined Lazard in 2008 after working as a Hedge Fund Manager for two years at BlueCrest Capital Management. Omega Advisors, Inc. Leon G. Cooperman. Chairman and Chief Executive Officer, Omega Advisors, Inc. Portfolio Manager of the fund. Began managing the fund in 2014. — Founded Omega Advisors, Inc. in 1992. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The HFRX Equity Hedge Index tracks the performance of strategies that maintain both long and short positions in equity and equity-derivative securities. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization- weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Correlation is a measure of how closely two variables move together over time. A 1.0 equals perfect correlation. A –1.0 equals total negative correlation. Event-driven is an approach that attempts to take advantage of events such as mergers and restructurings. Net exposure is the percentage difference between a fund’s long and short exposure. A long position is the purchase of a security with the expectation that its value will rise. A short position is the sale of a borrowed security with the expectation that its value will fall. Investment Portfolio as of August 31, 2014 Shares Value ($) Long Positions 102.7% Common Stocks 93.6% Consumer Discretionary 19.2% Auto Components 4.1% American Axle & Manufacturing Holdings, Inc.* (a) Cie Generale des Etablissements Michelin Continental AG Faurecia Fox Factory Holding Corp.* Goodyear Tire & Rubber Co. (a) Koito Manufacturing Co., Ltd. Mobileye NV* Hotels, Restaurants & Leisure 3.3% Buffalo Wild Wings, Inc.* Caesars Acquisition Co. "A"* Caesars Entertainment Corp.* Domino's Pizza, Inc. Elior SCA* McDonald's Corp. Melco Crown Entertainment Ltd. (ADR) William Hill PLC Wyndham Worldwide Corp. (a) Wynn Macau Ltd. Wynn Resorts Ltd. Household Durables 2.3% Century Communities, Inc.* Harman International Industries, Inc. (a) Internet & Catalog Retail 0.0% Groupon, Inc. Leisure Products 0.3% Hasbro, Inc. Media 5.4% Atresmedia Corp. de Medios de Comunicacion SA CBS Corp. "B" Cineplex, Inc. Comcast Corp. "A" DISH Network Corp. "A"* Liberty Global PLC "A"* Loral Space & Communications, Inc.* Mediaset Espana Comunicacion SA* Mediaset SpA* New Media Investment Group, Inc. Sirius XM Holdings, Inc.* Time Warner Cable, Inc. Time Warner, Inc. Townsquare Media, Inc.* Tribune Media Co. "A"* Walt Disney Co. (a) Multiline Retail 0.0% Macy's, Inc. Specialty Retail 2.7% Bed Bath & Beyond, Inc.* CST Brands, Inc. Dick's Sporting Goods, Inc. Home Depot, Inc. Sanrio Co., Ltd. Signet Jewelers Ltd. The Michaels Companies, Inc.* Tiffany & Co. United Arrows Ltd. Via Varejo SA (Units)* Textiles, Apparel & Luxury Goods 1.1% Cie Financiere Richemont SA (Registered) Hermes International Kering PVH Corp. Consumer Staples 5.7% Beverages 2.5% AMBEV SA Anheuser-Busch InBev NV (ADR) Brown-Forman Corp. "B" Diageo PLC (ADR) (a) PepsiCo, Inc. Food & Staples Retailing 1.1% Costco Wholesale Corp. SUPERVALU, Inc.* Sysco Corp. Food Products 1.7% Associated British Foods PLC Kellogg Co. Lindt & Spruengli AG (Registered) 25 Oceana Group Ltd. Household Products 0.4% Colgate-Palmolive Co. Energy 12.8% Energy Equipment & Services 6.8% Aspen Aerogels, Inc.* Baker Hughes, Inc. (a) Cameron International Corp.* (a) Independence Contract Drilling, Inc.* Oil States International, Inc.* Technip SA Transocean Partners LLC (Units)* Oil, Gas & Consumable Fuels 6.0% Anadarko Petroleum Corp. Atlas Energy LP Atlas Pipeline Partners LP Atlas Resource Partners LP Cabot Oil & Gas Corp. Denbury Resources, Inc. Eclipse Resources Corp.* Eni SpA Galp Energia, SGPS, SA Gulf Coast Ultra Deep Royalty Trust* Kinder Morgan, Inc. Linn Energy LLC Nordic American Offshore Ltd.* Parsley Energy, Inc. "A"* PBF Logistics LP QEP Resources, Inc. Royal Dutch Shell PLC "A" SandRidge Energy, Inc.* Total SA WPX Energy, Inc.* Financials 12.3% Banks 3.4% BOC Hong Kong (Holdings) Ltd. China Construction Bank Corp. "H" Chongqing Rural Commercial Bank "H" Citigroup, Inc. Erste Group Bank AG JPMorgan Chase & Co. Mizuho Financial Group, Inc. Piraeus Bank SA* Wells Fargo & Co. (a) Capital Markets 1.5% E*TRADE Financial Corp.* KKR & Co. LP Lazard Ltd. "A" THL Credit, Inc. Consumer Finance 0.8% Navient Corp. SLM Corp. Diversified Financial Services 1.3% GT Capital Holdings, Inc. Intercontinental Exchange, Inc. London Stock Exchange Group PLC Moody's Corp. (a) Insurance 2.0% American International Group, Inc. Assured Guaranty Ltd. Insurance Australia Group Ltd. MetLife, Inc. XL Group PLC Real Estate Investment Trusts 1.6% Chimera Investment Corp. (REIT) Gaming and Leisure Properties, Inc. (REIT) New Residential Investment Corp. (REIT) Newcastle Investment Corp. (REIT) PennyMac Mortgage Investment Trust (REIT) Real Estate Management & Development 1.6% Altisource Portfolio Solutions SA* Daiwa House Industry Co., Ltd. Mitsubishi Estate Co., Ltd. Realogy Holdings Corp.* Thrifts & Mortgage Finance 0.1% PennyMac Financial Services, Inc. "A"* Health Care 6.5% Biotechnology 0.2% Biogen Idec, Inc.* Bluebird Bio, Inc.* Prothena Corp. PLC* Health Care Equipment & Supplies 1.3% Ansell Ltd. Becton, Dickinson & Co. Medtronic, Inc. Health Care Providers & Services 1.6% Fresenius SE & Co. KGaA HCA Holdings, Inc.* McKesson Corp. Mediclinic International Ltd. Life Sciences Tools & Services 0.3% Thermo Fisher Scientific, Inc. Pharmaceuticals 3.1% AbbVie, Inc. Actavis PLC* Bayer AG (Registered) Mylan, Inc.* Novartis AG (Registered) Teva Pharmaceutical Industries Ltd. (ADR) Zoetis, Inc. Industrials 19.1% Aerospace & Defense 5.0% Exelis, Inc. (a) Rolls-Royce Holdings PLC* Safran SA TransDigm Group, Inc. Triumph Group, Inc. Air Freight & Logistics 1.8% FedEx Corp. (a) United Parcel Service, Inc. "B" Airlines 0.8% Japan Airlines Co., Ltd. United Continental Holdings, Inc.* Building Products 0.7% Fortune Brands Home & Security, Inc. (a) Commercial Services & Supplies 1.1% KAR Auction Services, Inc. R.R. Donnelley & Sons Co. (a) Electrical Equipment 1.5% General Cable Corp. (a) OSRAM Licht AG* Industrial Conglomerates 0.3% Alliance Global Group, Inc. Machinery 6.2% Allison Transmission Holdings, Inc. Flowserve Corp. Harsco Corp. (a) Kurita Water Industries Ltd. Pall Corp. Parker-Hannifin Corp. Sulzer AG (Registered) Terex Corp. (a) Timken Co. (a) Toro Co. Professional Services 0.4% Nielsen NV Road & Rail 1.0% J.B. Hunt Transport Services, Inc. Union Pacific Corp. Trading Companies & Distributors 0.2% AerCap Holdings NV* Transportation Infrastructure 0.1% BBA Aviation PLC Information Technology 6.2% Communications Equipment 0.6% Motorola Solutions, Inc. QUALCOMM, Inc. Internet Software & Services 0.7% eBay, Inc.* Telecity Group PLC IT Services 2.7% AtoS Convergys Corp. Itochu Techno-Solutions Corp. MasterCard, Inc. "A" (a) Semiconductors & Semiconductor Equipment 0.5% SunEdison Semiconductor Ltd.* SunEdison, Inc.* Software 0.5% MobileIron, Inc.* Monitise PLC* Technology Hardware, Storage & Peripherals 1.2% Apple, Inc. Nokia Oyj Materials 10.2% Chemicals 6.3% Cytec Industries, Inc. (a) Eastman Chemical Co. Ecolab, Inc. Kuraray Co., Ltd. Lanxess AG Monsanto Co. Orion Engineered Carbons SA* Taminco Corp.* (a) The Sherwin-Williams Co. (a) W.R. Grace & Co.* (a) Construction Materials 0.3% HeidelbergCement AG Containers & Packaging 3.6% Nampak Ltd. Owens-Illinois, Inc.* (a) Pact Group Holdings Ltd.* Metals & Mining 0.0% Nyrstar NV* Ryerson Holding Corp.* Telecommunication Services 1.0% Diversified Telecommunication Services 0.3% Vivendi SA Wireless Telecommunication Services 0.7% SoftBank Corp. Sprint Corp.* Utilities 0.6% Independent Power & Renewable Eletricity Producers 0.3% Infinis Energy PLC TerraForm Power, Inc. "A"* Water Utilities 0.3% Cia de Saneamento Basico do Estado de Sao Paulo Total Common Stocks (Cost $191,725,686) Preferred Stock 0.4% Consumer Discretionary 0.4% Automobiles 0.4% Volkswagen AG (Cost $998,548) Principal Amount ($) Value ($) Corporate Bonds 0.5% Consumer Discretionary 0.0% Caesars Entertainment Operating Co., Inc., 9.0%, 2/15/2020 Utilities 0.5% Energy Future Intermediate Holding Co., LLC, 144A, 12.25%, 3/1/2022* Total Corporate Bonds (Cost $1,007,925) Shares Value ($) Cash Equivalents 8.2% Central Cash Management Fund, 0.05% (b) (Cost $17,289,003) % of Net Assets Value ($) Total Long Positions (Cost $211,021,162)† Other Assets and Liabilities, Net Securities Sold Short ) ) Net Assets † The cost for federal income tax purposes was $212,489,521. At August 31, 2014, net unrealized appreciation for all securities based on tax cost was $3,004,702. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $9,706,330 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,701,628. Shares Value ($) Common Stocks Sold Short 7.0% Consumer Discretionary 1.0% Hotels, Restaurants & Leisure 0.2% Wynn Resorts Ltd. Household Durables 0.5% Sekisui House Ltd. Textiles, Apparel & Luxury Goods 0.3% LVMH Moet Hennessy Louis Vuitton SA Consumer Staples 1.8% Food & Staples Retailing 1.2% Carrefour SA Sprouts Farmers Market, Inc. United Natural Foods, Inc. Household Products 0.4% Energizer Holdings, Inc. Personal Products 0.2% Estee Lauder Companies, Inc. "A" Energy 0.2% Oil, Gas & Consumable Fuels 0.2% Inpex Corp. Financials 0.2% Real Estate Investment Trusts 0.2% American Tower Corp. (REIT) Health Care 0.9% Biotechnology 0.2% Gilead Sciences, Inc. Health Care Equipment & Supplies 0.5% Intuitive Surgical, Inc. Health Care Providers & Services 0.2% AmerisourceBergen Corp. Industrials 2.3% Aerospace & Defense 0.5% Esterline Technologies Corp. Air Freight & Logistics 0.4% FedEx Corp. Airlines 0.4% ANA Holdings, Inc. Machinery 0.3% Deere & Co. Trading Companies & Distributors 0.7% MSC Industrial Direct Co., Inc. "A" Sumitomo Corp. Information Technology 0.2% IT Services 0.2% Western Union Co. Materials 0.2% Chemicals 0.2% International Flavors & Fragrances, Inc. Utilities 0.2% Electric Utilities 0.2% EDP — Energias de Portugal SA Total Common Stocks Sold Short (Proceeds $14,399,262) Exchange-Traded Funds Sold Short 26.1% iShares MSCI Emerging Markets Fund iShares Nasdaq Biotechnology Fund Nikkei 225 Fund SPDR S&P 500 Trust SPDR S&P MidCap 400 Trust Vanguard Energy Fund Vanguard FTSE Europe Fund Total Exchange-Traded Funds Sold Short (Proceeds $53,162,154) Total Positions Sold Short (Proceeds $67,561,416) * Non-income producing security. The following table represents a bond that is in default: Security Coupon Maturity Date Principal Amount Cost ($) Value ($) Energy Future Intermediate Holding Co., LLC* % 3/1/2022 (a) All or a portion of these securities are pledged as collateral for short sales. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt FTSE: Financial Times and the London Stock Exchange MSCI: Morgan Stanley Capital International REIT: Real Estate Investment Trust S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt At August 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) TOPIX Index JPY 9/11/2014 19 Nikkei 225 Index JPY 9/11/2014 3 ) Total net unrealized appreciation At August 31, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Japanese Yen USD 9/15/2014 3 As of August 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty CHF USD 9/17/2014 State Street Bank and Trust EUR USD 9/17/2014 State Street Bank and Trust GBP USD 9/17/2014 State Street Bank and Trust EUR USD 11/20/2014 State Street Bank and Trust GBP USD 11/20/2014 State Street Bank and Trust JPY USD 11/20/2014 State Street Bank and Trust USD AUD 11/20/2014 State Street Bank and Trust USD GBP 11/20/2014 State Street Bank and Trust USD ZAR 11/20/2014 State Street Bank and Trust ZAR USD 11/20/2014 State Street Bank and Trust EUR USD 11/21/2014 State Street Bank and Trust EUR USD 11/24/2014 State Street Bank and Trust EUR USD 11/25/2014 State Street Bank and Trust EUR USD 1/20/2015 State Street Bank and Trust GBP USD 2/19/2015 State Street Bank and Trust Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD CHF 9/17/2014 ) State Street Bank and Trust USD EUR 9/17/2014 ) State Street Bank and Trust AUD USD 11/20/2014 ) State Street Bank and Trust CAD USD 11/20/2014 ) State Street Bank and Trust HKD USD 11/20/2014 ) State Street Bank and Trust USD EUR 11/20/2014 ) State Street Bank and Trust USD JPY 11/20/2014 ) State Street Bank and Trust USD EUR 11/21/2014 ) State Street Bank and Trust USD EUR 11/24/2014 ) State Street Bank and Trust USD EUR 1/20/2015 ) State Street Bank and Trust USD GBP 2/19/2015 ) State Street Bank and Trust Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound HKD Hong Kong Dollar JPY Japanese Yen USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (c) $ $ $
